DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
‘a sensor’ with the function of ‘producing motion data’ in claim 1 which per later claims and the specification can be sensors like a gyroscope, accelerometer, and video camera.
‘input means for inputting motion parameters…a template’ in claim 15 which per the specification can be buttons.
‘engine’ with the function of ‘seizure detection’ in claim 15 interpreted as a program.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11-12, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the distinguishable feature" in Lines 4, 6, 8, and 10.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the at least one distinguishable feature’.
Claim 4 recites ‘a seizure’ and is dependent back to claim 1 which recites the same thus making it unclear if the recitation in claim 4 refers to that in claim 1 or not.
Claim 11 recites the limitation "the acts" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the act" in Lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the acts" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the act" in Lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites ‘wherein said processor is configured to be part of said seizure detection engine or separate from said seizure detection engine or both’ and it is unclear how it can be both part of and separate.
Claim 20 recites the term ‘an option’ multiple times making it unclear if each recitation refers to the same element or not.
Claim 20 recites the term ‘an alert’ multiple times making it unclear if each recitation refers to the same element or not.
Claim 20 recites the term ‘a concerned party’ multiple times making it unclear if each recitation refers to the same element or not.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Step 1, claims 1-14 are all within at least one of the four categories (claims 1-14 being processes)
Regarding Step 2, the independent claims 1 recites:
electronically collecting motion data produced by a sensor physically associated with a person; 
determining from the collected motion data via a processor communicatively coupled to the sensor at least one value characterizing the motion data; 
comparing the at least one value characterizing the motion data to at least one corresponding value characterizing abnormal motion; 
determining whether the seizure has occurred based on the comparing; and 
Independent claim 9 recites:
producing first sensor data at a first time, the first sensor data representing a first physical state of a portion of a body of a person, the first sensor data produced by at least one of an accelerometer, a gyro sensor, and a camera; 
producing second sensor data at a second time, the second time after the first time, the second sensor data representing a second physical state of the portion of the body of the person, the second sensor data produced by the at least one of the accelerometer, the gyro sensor, and the camera; 
mathematically associating the first sensor data with the second sensor data to obtain a motion value; comparing the motion value to an abnormal motion threshold; and 
The above claim limitations are tied to the abstract idea of mental processes in that they are concepts that can be performed in the human mind. 
This group encompasses concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The claimed steps of collecting, determining, and comparing in claim 1 and producing, mathematically associating, and comparing in claim 9 can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output/processing that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
The additional elements recited include:
-‘a sensor’, ‘a processor’ in claim 1
-‘a memory’ in claim 3
-‘at least one of an accelerometer, a gyro sensor, and a camera’ in claim 9
This judicial exception is not integrated into a practical application because: 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims amount to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for collecting, determining, and comparing in claim 1 and producing, mathematically associating, and comparing in claim 9 merely invoke a computer as a tool. Each of the additional element limitations are recited at a high level of generality (i.e., as a generic processor performing a generic computer function or as a generic sensor performing a mere extra-solution data gathering) such that it amounts to no more than mere instructions to apply the judicial exception using a generic computer component or generic sensor component. Examiner notes those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by the prior art provided below teaching said components. The claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.  Furthermore, the court decisions discussed in MPEP § 2106.05(d)(ll) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
The additional elements do not provide an improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for collecting, determining, and comparing in claim 1 and producing, mathematically associating, and comparing in claim 9
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide a medical measurement. 
The claims do not apply the abstract idea to a particular machine. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-3, 5-17, and 19-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kramer et al. (US 2009/0137921).
Regarding claim 1, Kramer teaches a method to detect a seizure (Abstract; Paragraph 0001), comprising: 
electronically collecting motion data produced by a sensor physically associated with a person (Paragraph 0010: ‘a) one or more motion sensors adapted to produce an electrical signal corresponding with mechanical movement of the detection and analysis unit;’; Paragraph 0065: ‘The central component of the system is termed the “detection and analysis unit 100, and may have the form of a wristwatch, which the patient 102 wears upon a limb (arm or leg).’); 
determining from the collected motion data via a processor (Paragraph 0011; ‘a microcontroller’ communicatively coupled to the sensor at least one value characterizing the motion data (Paragraph 0013; ‘computer readable software and dedicated hardware adapted to compare at least one signal parameter of the signal produced by said one or more sensors against at least one of said stored sets of motion signal parameters;’); 
comparing the at least one value characterizing the motion data to at least one corresponding value characterizing abnormal motion (Paragraph 0013; ‘computer readable software and dedicated hardware adapted to compare at least one signal parameter of the signal produced by said one or more sensors against at least one of said stored sets of motion signal parameters;’); 
determining whether the seizure has occurred based on the comparing (Paragraphs 0018-0019); and 
activating a seizure alert signal when the determined seizure has occurred (Paragraph 0014; ‘c) a communication unit adapted to transmit an alert signal to a remote location;’).
Regarding claim 2, Kramer teaches wherein the at least one corresponding value characterizing abnormal motion includes a motion pattern model characterizing a seizure (Paragraph 0063), and wherein the determining includes determining whether the motion data matches the motion pattern model characterizing the seizure within a predetermined tolerance (Paragraph 0063; probability value being within a range).
Regarding claim 3, Kramer teaches further comprising: 
retrieving historic motion data previously stored in a memory (Paragraph 0092; ‘The pre-stored sets of motion parameters represent typical epileptic motion parameters, and/or non-epileptic (healthy) motion parameters.’); and 
applying the historic motion data to generate the at least one corresponding value characterizing abnormal motion (Paragraph 0092; Figure 6).
Regarding claim 5, Kramer teaches wherein the motion data represents oscillatory motion (Paragraph 0089; repetitive pattern of movement).
Regarding claim 6, Kramer teaches wherein the at least one value characterizing the motion data represents a frequency of oscillation (Paragraph 0025), and wherein the at least one corresponding value characterizing abnormal motion represents a predetermined threshold, and wherein determining whether the seizure has occurred is based on the frequency of oscillation being higher than the predetermined threshold (Paragraphs 0095-0096).
Regarding claim 7, Kramer teaches the motion data is derived from an optical flow or feature point analysis (Paragraph 0065; ‘Preferably, the individual is aware from previous sei-zures which limb tends to undergo the most movement during a seizure (the “predominant seizure limb'), and attaches the detection and analysis unit 100 to this limb.’)
Regarding claim 8, Kramer teaches wherein the motion data is derived from a plurality of motion vectors (Paragraph 0065; ‘The detection and analysis unit 100 preferably contains a 3D accelerometer, generally termed a “motion sensor, capable of producing an appropriate electrical signal corresponding with mechanical movement of the sensor in any given direction.’; Further see Paragraph 0100 and Figure 8C).
Regarding claim 9, Kramer teaches a method to detect abnormal motion in a person (Abstract; Paragraph 0001), comprising: 
producing first sensor data at a first time, the first sensor data representing a first physical state of a portion of a body of a person, the first sensor data produced by at least one of an accelerometer, a gyro sensor, and a camera (Paragraph 0065: ‘The central component of the system is termed the “detection and analysis unit 100, and may have the form of a wristwatch, which the patient 102 wears upon a limb (arm or leg). Preferably, the individual is aware from previous sei-zures which limb tends to undergo the most movement during a seizure (the “predominant seizure limb'), and attaches the detection and analysis unit 100 to this limb. The detection and analysis unit 100 preferably contains a 3D accelerometer, generally termed a “motion sensor, capable of producing an appropriate electrical signal corresponding with mechanical movement of the sensor in any given direction’; Paragraph 0089; ‘Note the duration of the movement is typically long in epileptic sei-zures (over 20 seconds, lasting up to minutes or hours). The repetitive pattern of movement is typically such that a 2 to 15 second window of time is typically used for analysis and identification.’; At least 1 second in the window considered the first time); 
producing second sensor data at a second time, the second time after the first time, the second sensor data representing a second physical state of the portion of the body of the person, the second sensor data produced by the at least one of the accelerometer, the gyro sensor, and the camera (Paragraph 0065: ‘The central component of the system is termed the “detection and analysis unit 100, and may have the form of a wristwatch, which the patient 102 wears upon a limb (arm or leg). Preferably, the individual is aware from previous sei-zures which limb tends to undergo the most movement during a seizure (the “predominant seizure limb'), and attaches the detection and analysis unit 100 to this limb. The detection and analysis unit 100 preferably contains a 3D accelerometer, generally termed a “motion sensor, capable of producing an appropriate electrical signal corresponding with mechanical movement of the sensor in any given direction’; Paragraph 0089; ‘Note the duration of the movement is typically long in epileptic sei-zures (over 20 seconds, lasting up to minutes or hours). The repetitive pattern of movement is typically such that a 2 to 15 second window of time is typically used for analysis and identification.’; At least one second in the window considered the ‘first time’ and at least one second after that second is considered the ‘second time’); 
mathematically associating the first sensor data with the second sensor data to obtain a motion value (Paragraph 0029; ‘b) measuring said electrical signal produced by said at least one motion sensor and performing computerized processing of said signal to obtain signal motion parameters;’)
comparing the motion value to an abnormal motion threshold (Paragraph 0030; ‘c) comparing said signal parameters of said measured electrical signal, against at least one stored set of epileptic motion signal parameters and/or against at least one set of non-epileptic epileptic motion signal parameters; wherein said comparison is performed using computerized processing means;’); and 
activating an abnormal motion signal based on the comparing (Paragraph 0032; ‘e) transmitting an alert signal to a remote location, using a communication unit, if said seizure prob ability value is within a predetermined range of values.’).
Regarding claim 10, Kramer teaches wherein the first sensor data and the second sensor data are digital values representing at least one of amplitude, frequency, and acceleration (Paragraphs 0025 and 0100).
Regarding claim 11, Kramer teaches further comprising: repeating, a plurality of times, the acts of producing first and second sensor data, the act of mathematically associating the first and second sensor data, and the act of comparing (Paragraph 0108; ‘These calculations are typically performed as long as the stream of signal continues, and based on periodical statistical evaluation of the parameters, a decision is made as to the type of the movement and if and when to transmit an Epilepsy Attack Alert signal.’); tracking at least one point of the portion of the body of the person (Paragraph 0065); and deriving oscillation information as the motion value (Paragraphs 0085 and 0089).
Regarding claim 12, Kramer teaches further comprising: repeating, a plurality of times, the acts of producing first and second sensor data, the act of mathematically associating the first and second sensor data, and the act of comparing; computing at least one motion vector; generating a signature representing the at least one motion vector, the signature being the motion value (Paragraph 0063, 0070, 0083, and 0108; the device can be worn at all times to be able to constantly acquire data to detect for seizures.; ‘These calculations are typically performed as long as the stream of signal continues, and based on periodical statistical evaluation of the parameters, a decision is made as to the type of the movement and if and when to transmit an Epilepsy Attack Alert signal.’)
Regarding claim 13, Kramer teaches further comprising: physically attaching the at least one of the accelerometer, the gyro sensor, and the camera to either the person or furniture the person is in contact with (Paragraph 0053; ‘The central component of the system is termed the “detection and analysis unit 100, and may have the form of a wristwatch, which the patient 102 wears upon a limb (arm or leg).’).
Regarding claim 14, Kramer teaches wherein the abnormal motion is indicative of a motion disorder, and wherein the motion disorder is one of epilepsy, ataxia, dystonia, dyskinesia, Parkinson's disease, chorea, tremor, tics, myoclonus, and restless leg syndrome (Paragraph 0002; ‘epilepsy’).
Regarding claim 15, Kramer teaches a system for detecting a seizure or abnormal motion (Abstract; Paragraph 0001), said system comprising: 
an input means for inputting motion parameters, said input means configured for inputting a template (Paragraph 0075; through the USB connection); 
a seizure detection engine (32; Paragraph 0070); and 
a processor configured for activating an alert, wherein said processor is configured to be part of said seizure detection engine or separate from said seizure detection engine or both (Paragraph 0065).
Regarding claim 16, Kramer teaches further comprising at least one of a location determination hardware and a global positioning software for determining a location of a user (Paragraph 0083; GPS), further comprising at least one of a camera for video capture, a microphone for audio capture, and a sensor for motion capture (Paragraph 0023; microphone’; Paragraph 0065; ‘accelerometer’)
Regarding claim 17, Kramer teaches wherein the template comprises threshold values comprising (Paragraphs 0018 and 0085) one or more of a value relating to at least one of a frequency of oscillations of a body part, oscillatory motion, frequency of oscillations, frequency of motion within a time frame, amplitude of the motion, duration of the motion, seizure intensity or abnormal motion intensity based on amplitude, seizure intensity or abnormal motion intensity based on frequency, acceleration magnitude peaks in a time frame, a first derivative of a magnitude of acceleration, and a second derivative of a magnitude of acceleration (Paragraphs 0085, 0100, and 0126-0128).
Regarding claim 19, Kramer teaches further comprising at least one of a statistical model, a neural network, or a training routine for learning behaviors associated with a specific type of motion for detecting at least one of a seizure or abnormal motion (Paragraphs 0089-0090; training routine being considered being able to differentiate from normal activity data)
Regarding claim 20, Kramer teaches further comprising at least one or more of an option for a user to manually trigger an alert to a concerned party, an option for a requirement of a user confirmation prior to an alert being sent to a concerned party, an option for cancelling an alert to a concerned party, and an option to snooze an alert (Paragraph 0064; ‘switch off’ alert), and further comprising a transmitter capable of sending the alert to a remote location (Paragraph 0065; ‘alert unit 104’).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kramer et al. (US 2009/0137921) as applied to claim 1 above in view of Liang et al. (US 2006/0110049).
Regarding claim 4, Kramer is silent on the motion data being video data. Liang teaches wherein the motion data is video data (Paragraph 0002), the method further comprising: 
identifying at least one distinguishable feature in the video data (Paragraph 0057; ‘The Forelimb Clonus feature is the most indicative of the occurrence of a seizure. The Forelimb Clonus feature is detected when the amount of forelimb motion from one video frame to the next exceeds a predetermined threshold.’); 
determining locations of the distinguishable feature across multiple picture frames of the video data (Paragraph 0057; ‘The Forelimb Clonus feature is the most indicative of the occurrence of a seizure. The Forelimb Clonus feature is detected when the amount of forelimb motion from one video frame to the next exceeds a predetermined threshold.’); and 
determining a motion path for the distinguishable feature, the motion path for the distinguishable feature being the at least one value characterizing the motion, wherein the comparing includes comparing the motion path for the distinguishable feature to a motion path characterizing the seizure, and wherein the determining whether a seizure has occurred includes determining whether the motion path for the distinguishable feature matches the motion path characterizing the seizure within a predetermined tolerance (Paragraph 0057; ‘The Forelimb Clonus feature is the most indicative of the occurrence of a seizure. The Forelimb Clonus feature is detected when the amount of forelimb motion from one video frame to the next exceeds a predetermined threshold.’).
It would have been obvious to one of ordinary skill in the art to have modified Kramer with Liang because it aids in detection of seizures that can provide more subjective and accurate results (Paragraphs 0004, 0011, and 0012 of Liang).
Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 18, Kramer teaches wherein the seizure detection engine is configured for matching a motion pattern to the template (Paragraphs 0018 and 0085), wherein the motion pattern is captured by one or more of an accelerometer, a gyroscopic sensor, a video-capture camera, and an audio-capture microphone (Paragraph 0065 and 0023), but Kramer is silent on wherein said motion pattern is represented as a sum of basis functions multiplied by coefficients and determining if a magnitude of one or more coefficients crosses a predetermined threshold as an indication that at least one of a seizure or abnormal motion has occurred, wherein the matching the motion pattern is performed at least in part in a device that is remote from other functionality of the system, and wherein the template comprises a seizure data or abnormal motion threshold for at least one motion parameter, and past seizure data or abnormal motion data for a user of the system.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791